SAYRE, J.
Plaintiff, who takes this appeal from a judgment in favor of the defendant, undertook to show title by proving that he had been in possession of the land in suit with claim of ownership under a parol contract of purchase from Steele; his possession covering the period from November, 1904, to February, 1912, when he had been dispossessed by the defendant. *393He offered no evidence tending to show possssion in Steele prior to the date on which the latter stood upon the property and delivered possession to him. - Defendant showed a judgment for the property rendered in his favor against plaintiff in October, 1910. He was, of course, in possession at the time of this suit.
Appellant urges as error the admission of the judgment against him in the former suit. His possession had not endured for that period of time requisite to the vesting of title under the statute of limitations. At common law the rule was that a judgment in ejectment did not confer title upon the successful party, and was not evidence of title in a subsequent action even between the same parties.—Hawes v. Rucker, 94 Ala. 166, 10 South. 85; Camp v. Forrest, 13 Ala. 114. Under our statute two judgments in favor of the same defendant are necessary to bar an action for the recovery of land, between the same parties or their privies, founded on the same title. — Code, § 3858. Appellant’s theory then is that his possession, antedating defendant’s judgment, was evidence of a superior title which the judgment did not tend to disprove. But prior possession is sufficient proof of title against a bare trespasser only. In ejectment title is always involved. “Recovery is not allowed upon prior possession per se, strictly speaking, but on the title which prior possession evidences. It is a basis of recovery against a trespasser, not because of the abstract fact that the plaintiff has previously occupied the land, but because of the presumption of title in the plaintiff which that fact raises.”—L. & N. v. Philyaw, 88 Ala. 269, 6 South. 838. The judgment in ejectment did not prove title in the defendant, but it established the fact that he held under bona fide claim and color of title, not as a trespasser, *394and deprived plaintiff’s mere prior possession of all significance as evidence of title.
The recitals of Bowdry’s quitclaim to defendant as to the source and character of his title did not affect plaintiff, who Avas a stranger to that instrument. It is clear therefore that it showed no title in defendant. While it thus appears that neither party proved title, the rule in ejectment that the plaintiff, as against any one but a bare trespasser, must recover on the strength of his oavii legal title, and not on the Aveakness of his adversary’s, made a judgment for defendant proper and necessary.—Bernheim v. Horton, 103 Ala. 380, 15 South. 822.
If there Avas error in admitting BoAvdry’s quitclaim, it Avas of no consequence. If it had been excluded, defendant Avould still have been entitled to a judgment on the undisputed evidence.
The judgment rendered in the trial court evidenced a correct application of the law to the facts, and Avill be affirmed.
Affirmed.
All the Justices concur, except Dowdell, O. J., not sitting.